Citation Nr: 9915931	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for impairment of the hands 
and fingers.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In addition to the issue addressed herein, the veteran had 
perfected appeals on the issues of service connection for 
posttraumatic stress disorder (PTSD), bilateral plantar 
fasciitis and residuals of dental bone graft.  Service 
connection for PTSD and bilateral plantar fasciitis was 
granted and is no longer before the Board.  The veteran 
withdrew from appellate review the issue of service 
connection for residuals of dental bone graft at the 
prehearing conference before the Board.


FINDING OF FACT

The claim for service connection for impairment of the hands 
and fingers is not plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
impairment of the hands and fingers is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An April 1976 periodic/separation examination indicates that 
the veteran provided a history of a painful right thumb from 
playing volleyball since 1974.  July 1983 service medical 
records indicate that the veteran incurred a superficial 
avulsion at the outside edge of the index finger of the right 
hand when he got his hand caught in a door.  In December 1983 
the veteran received several puncture wounds while cutting 
rose bushes.  Cellulitis was diagnosed and treated.

The veteran filed his original claim for service connection 
in February 1996.  Along with his VA Form 21-526 the veteran 
provided a list of treatment he received during service.  
Included was an entry dated August 1978 to September 1981 for 
numerous treatments at Cannon Air Force Base (AFB), New 
Mexico for right and left hand joint sprains and jams 
(fingers and thumbs) from intramural volleyball.  No 
pertinent post-service treatment was listed.  

The veteran underwent a VA examination in March 1996.  The 
veteran provided a history of several injuries to his 
knuckles and thumbs over the last four or five years while 
playing volleyball.  The veteran did not recall whether the 
hand had ever been x-rayed.  The veteran reported pain in 
both hands, particularly in the winter.  The examiner's 
objective findings were aching in the hands and thumbs 
particularly at the time of the examination and in winter 
months, asymptomatic in summer.  At the time of the 
examination the veteran had full range of motion of the hands 
and thumbs.  The veteran was able to touch his palms with 
fingertips and thumbs bilaterally.  There was no tenderness 
on palpitation of the joints.  The veteran emphasized that 
the problem was recurrent and occurs mostly during cold 
weather.  The diagnosis was bilateral hand and finger pain, 
recurrent.  X-rays showed no significant abnormalities of the 
osseous or soft tissue structures of the hand.

The veteran testified before a member of the Board in March 
1999.  His testimony was that the onset of problem was in 
1974 and was the result of playing intramural volleyball.  He 
stated that he continued to have pain and that the action of 
wringing out a washcloth or lifting a heavy dish caused pain.  
He also testified that the history of swollen or painful 
joints provided at his separation examination referred to his 
hands.  The veteran also submitted as evidence, the above-
mentioned list of inservice treatment which was attached to 
his VA Form 21-526.

The veteran testified that he also played volleyball from 
1978 to 1982.  He stated that he received treatment which was 
unrecorded during this time because he worked at the hospital 
and knew the doctors and technicians who treated him.  The 
veteran testified that he has received no treatment since 
separation from service.  He stated that the doctors who 
treated him attributed the pain to the early stages of 
traumatic arthritis resulting from volleyball injuries.

Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The claim does not need to be 
conclusive, but only possible in order to be well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
appellant has the burden of submitting evidence to show that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In order for there to be a well grounded 
claim for service connection, there must be evidence of 
incurrence or aggravation of a disease or injury during 
service, competent evidence that the veteran currently has 
the claimed disability, and evidence of a nexus between the 
inservice disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the purpose of determining whether the veteran's claim is 
well-grounded, the Board assumes without deciding, that the 
veteran's contentions that he received unrecorded treatment 
for the claimed disability during service are true.  
Nevertheless, there is no competent evidence of current 
disability.  VA examination showed full hand and thumb range 
of motion without tenderness on palpitation of the joints and 
x-rays were without significant abnormality.  Finger and hand 
pain was diagnosed, but no underlying disability was 
identified.  The veteran testified that he disagreed with the 
examiner's assessment regarding tenderness, however there is 
still no objective evidence of a current disability.  Without 
a finding of current disability, the claim is not plausible.

The veteran's belief that his hands and fingers are impaired 
as a result of an injury or injuries incurred during active 
service has been noted, but the veteran is not a physician, 
and he is not qualified to render a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, as there is no competent evidence of current hand 
and finger impairment, the veteran's claim is not well 
grounded and must be denied.  Caluza v. Brown, 7 Vet. App. 
498 (1995).


ORDER

Entitlement to service connection for impairment of the hands 
and fingers is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

